Citation Nr: 0028279	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 687A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veteran's Appeals' October 1998 decision which denied the 
claim of entitlement to Department of Veterans Affairs 
pension benefits.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had verified active service from January 1942 to 
June 1946 with the recognized guerrillas and the United 
States Armed Forces in the Far East (USAFFE).

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error (CUE) in an October 1998 Board decision.


FINDINGS OF FACT

1.  In an October 1998 decision, the Board denied the claim 
of entitlement to service connection for Department of 
Veterans Affairs (VA) pension benefits.

2.  In October 1999, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's October 1998 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's October 1998 based on CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1998); and 38 C.F.R.  §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1998 decision, the Board denied the claim of 
entitlement to service connection for VA pension benefits.  
In October 1999, the Court affirmed the Board's October 1998 
decision.  The moving party then requested revision of the 
Board's October 1998 decision based on CUE.  The veteran 
contends that he is entitled to pension benefits because he 
maintains that he was a member of the United States Army 
during World War II.  In February 1999, the moving party was 
notified of the pertinent regulations regarding this issue. 
     
The moving party has requested revision of the Board's 
decisions based on CUE.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  
Pursuant to 38 C.F.R. § 20.1400(b)(1), all final decisions of 
the Board are subject to review on the basis of an allegation 
of CUE, except those that have been appealed to and decided 
by a court of competent jurisdiction.  (Emphasis added.)  
Similar to the situation in Duran v. Brown, 7 Vet. App. 216, 
223-24 (1994), this means that once the Board's decision of 
October 1998 was subject to review on appeal by the Court, 
there is no legal entitlement to review of the Board's 
decision based on CUE.  Accordingly, the motion is denied.  
As the Board has no jurisdiction over this issue, no 
additional development of this claim is required. 


ORDER

The motion for revision of the October 1998 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Veterans Law Judge
Board of Veterans' Appeals

 


